DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, a lithium primary battery comprising a positive electrode sheet comprising an active material comprising lithium iron phosphate, a conductive agent comprising carbon black and a binder comprising polyvinylidene fluoride; a negative electrode sheet comprising copper foil; a separator comprising polyethylene film and an electrolyte comprising a lithium salt comprising lithium hexafluorophosphate, a carbonate solvent comprising DEC and the packaging material comprising an aluminum shell in the reply filed on 8-11-2021 and 10-18-2021 are acknowledged.
Claims 10-12 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-11-2021 and 10-18-2021.
Claim Rejections - 35 USC § 112
Claims 1-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 105977507, machine translation).            Yang et al. teaches a lithium primary battery comprising a negative electrode comprising a current collector comprising copper foil with the thickness of 6-25 um with the housing comprising an aluminum shell for a steel shell or aluminum plastic packaging film.  Yang et al. teaches that the cathode can comprise LiCoO2, lithium manganite, lithium iron phosphate, etc. a conductive agent comprising carbon black, Super-P and a binder comprising PVDF in an amount of 95.5:2:2.5. Yang et al. teaches a separator comprising polypropylene (PP).  Yang et al. teaches a non-aqueous electrolyte comprising LiPF6.
Claim(s) 1-2 and 4-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 2013/0266853).           Sano teaches a lithium primary battery comprising a positive electrode, a negative electrode including lithium, a separator (polypropylene, polyethylene, etc. [0081]) and a non-aqueous electrolyte. Sano teaches in [0068], a negative electrode may include a negative active material comprising lithium which is on the surface of a current collector comprising copper. Sano teaches in [0075-0079], that the positive electrode comprises an active material; a conductive material such as carbon black and a binder. Sano teaches in [0083-0085], a lithium primary battery comprising a non-aqueous electrolyte includes a solvent comprising ethylene carbonate, propylene carbonate, diethyl carbonate, dimethyl carbonate, etc., a lithium salt comprising LiPF6 and may further include an additive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Zaghib et al. (US 2016/0149212) teaches in [0115], that the aprotic polar liquid can be for example propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate etc. and teaches in [0151], an electrochemical cell comprising an electrolyte comprising LiPF6 in EC-DEC and 2% VC.  Zaghib et al. teaches in [0010], [0075] and claim 14 wherein the current collector is comprising a metal foil comprising copper formed on lithium or silicon we are in the current collector has a metal foil having a thickness of 5-25 µm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727